Exhibit SECURITIES AGREEMENT PARK CITY GROUP, INC. SECURITIES AGREEMENT (as amended or supplemented from time to time, this "AGREEMENT"), dated as of January 12, 2009, between Park City Group, Inc., a Nevada corporation, with its principal offices at 3160 Pinebrook Rd, Park City, Utah 84098 (the “Company”) and the undersigned (the “Subscriber”). WITNESSETH: WHEREAS, the Subscriber has provided financial services to the Company for which the Company is obligated to pay a fee; WHEREAS, as payment of the fee and upon the terms and subject to the conditions contained herein, the Company shall issue to the Subscriber, and the Subscriber shall accept from the Company as payment of the fee, a Note, in the form annexed hereto as Exhibit A, in the principal amount indicated on the signature page hereto together with such number of shares of the Company’s Common Stock as are indicated on the signature page hereto (the “Shares”).The Note and the Shares to be issued pursuant hereto are collectively referred to herein as the "SECURITIES"; and WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from the registration requirements of the Securities Act of 1933, as amended (the “1933 ACT”) afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D ("REGULATION D") as promulgated by the United States
